DETAILED ACTION

 	The amendment filed April 5, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 is confusing in that it is unclear whether “a first trigger” and “a second trigger”, as recited in lines 4 and 6 of claim 2, are meant to be in addition to “a trigger”, as previously set forth in claim 1 from which claim 2 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French patent FR 2842840.
 	French patent FR 2 842 840 shows a reaching and grabbing tool comprising a trigger assembly that includes a first trigger (7) and a handle (6), a hinge assembly (23) with a pivot axis disposed perpendicular to the pivot axis of the first trigger, and a jaw assembly that includes a movable jaw (4) operably coupled to the first trigger through a cable (9).  When in a folded collapsed position, the jaw assembly would be located adjacent the side of the trigger assembly and out-of-plane from the handle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over French patent FR 2842840 in view of Khubani et al. (US-7,004,520).
 	While the French (‘840) patent broadly discloses a locking mechanism (24) for its hinge assembly (23), there is no description of how this locking mechanism functions to secure the tool in multiple positions.
	However, the Khubani et al. patent shows a grabbing tool comprising a hinge assembly (20) located between a trigger assembly and a jaw assembly.  As best shown in Figures 6-8, the cooperating star-shaped hinge sections are designed to allow the knuckle portions to be selectively secured in various positions upon application of pressure on the rounded head (172) of the hinge pin.  A first hollow pole (103) is coupled between the trigger assembly and hinge assembly, and a second hollow pole (101) is coupled between the jaw assembly and hinge assembly.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hinge assembly (23) of the French (‘840) tool with a push-button locking mechanism, similar to that shown in the Khubani et al. patent, so that a user could easily secure the tool in an extended or collapsed position.

Claims 2, 3, and 5, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over French patent FR 2842840 in view of Khubani et al. as applied to claims 1, 6, 8, 12, and 22 above, and further in view of Hsu (US-6,513,844).
 	The trigger assembly of either the French (‘840) patent or the Khubani et al. patent fails to show the two-trigger arrangement as now called for in the above claims of the instant application.
	Hsu shows a grabbing tool having a trigger assembly comprising a handle housing (10,12) including a rack (121), a first trigger (11) rotatably mounted to the housing at (100), and a second trigger (13) pivotally coupled to the first trigger at (130) wherein the second trigger has a plurality of teeth (131) positioned to selectively engage rack (121).
	It would have been obvious to a person having ordinary skill in the art to form the trigger assembly of the modified French (‘840) tool, as presented above in section 6, as a two-trigger design, similar to the Hsu trigger assembly, so that the movably jaw could be selectively secured in a closed position so that a user could not have to apply a continuous gripping force on the trigger.

Claims 4, 13, 14, and 18-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over French patent FR 2842840 in view of Khubani et al. and Hsu as applied to claims 2, 3, and 5 above, and further in view of van Zelm (US-4,613,179).
 	None of the French (‘840) patent, Khubani et al., or Hsu discloses two separate actuating cable sections coupled by a biasing member as now called for in the above claims.
	However, the patent to van Zelm shows a first cable section (15A) coupled to a trigger assembly (15), a second cable section (15B) coupled to a pivotal jaw assembly (14), and a biasing member (59) connecting the ends of the first and second cable sections together.
	It would have been obvious to one of ordinary skill in the art to split the cable of the modified French (‘840) tool into two sections with a biasing spring interposed between the cable sections, as taught by van Zelm, in order to maintain tension on the movable jaw as it grips an object.  The resulting cable sections could obviously be located through the hollow pole sections and corresponding hinge assembly so that the cables and spring would not be exposed to the environment.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over French patent FR 2842840 in view of Khubani et al. as applied to claims 1, 6, 8, 12, and 22 above, and further in view of Shamie et al. (US-9,138,070).
 	The resulting hinge assembly of the modified French (’840) tool, as presented above in section 6, would not contain a lock pawl and biasing member as specifically set forth in claims 9 and 10.
	However, the patent to Shamie et al. shows a lockable hinge assembly comprising a joint lock (158) with tabs or “teeth” (166), a push button actuator (170), and a biasing member (168).
	It would have been obvious to a person having ordinary skill in the art to form the manually operable lock mechanism of the hinge assembly of the modified French (‘840) tool similar to the lockable hinge assembly of the Shamie et al. patent in order to create a durable, sturdy, and easy-to-operate manual lock for securing the resulting tool in either an extended or collapsed condition.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over French patent FR 2842840 in view of Khubani et al., Hsu, and van Zelm as applied to claims 4, 13, 14, and 18-20 above, and further in view of Shamie et al. (US-9,138,070).
 	The resulting hinge assembly of the modified French (’840) tool, as presented above in section 8, would not contain a lock pawl and biasing member as specifically set forth in claim 21.
	However, the patent to Shamie et al. shows a lockable hinge assembly comprising a joint lock (158) with tabs or “teeth” (166), a push button actuator (170), and a biasing member (168).
	It would have been obvious to a person having ordinary skill in the art to form the manually operable lock mechanism of the hinge assembly of the modified French (‘840) tool similar to the lockable hinge assembly of the Shamie et al. patent in order to create a durable, sturdy, and easy-to-operate manual lock for securing the resulting tool in either an extended or collapsed condition.

Allowable Subject Matter
Claims 7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-6, 8-14, and 18-22 have been considered but are moot because the new ground of rejection relies on the French patent FR 2 842 840 which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 91.  It is pointed out that while applicant refers to the submission of Replacement drawings, no such corrected drawings have been received.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0030], line 2, it appears that reference number “58”, as twice recited in line 2, should be changed to –56—in order to accurately correspond to the drawings.  
Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Squires (US-9,363,990) shows a reaching tool with multiple hinge assemblies having vertical pivot axes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/10/2022